Citation Nr: 1728682	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for a stroke.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to special monthly compensation for loss of use of a creative organ.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities (claimed as tingling in the bilateral toes).

11.  Entitlement to service connection for a psychiatric disorder.

12.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

13.  Entitlement to service connection for a bilateral eye disorder.

14.  Entitlement to service connection for a skin disorder.

15.  Entitlement to service connection for a low back disorder.

16.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from October 1966 to September 1968.  He also had service in the United States Army Reserve from September 1968 to March 1969.  In addition, he served in the Army National Guard of Pennsylvania from March 1969 to March 1971, and from October 1972 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the July 2013 rating decision denied entitlement to service connection for pes planus.  However, the Veteran testified that he also has bunions in his feet, and the record indicates that he has been diagnosed with calcaneal spurs.  See May 2012 VA treatment record; February 2017 Board Hearing Transcript (Tr.), page 39.  Thus, the Board has expanded the Veteran's service connection claim to include all bilateral foot disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, the Veteran initially claimed entitlement to service connection for depression.  However, he has also received a diagnosis for adjustment disorder.  See May 2012 VA treatment record.  The Board has therefore broadened the Veteran's claim to encompass all currently diagnosed psychiatric disorders.  Id.  The Board has similarly expanded the Veteran's service connection claim for glaucoma to include all bilateral eye disorders as the record indicates that he also has a current diagnosis of pseudophakia in each eye.  Id.  The Board also notes that during the February 2017 hearing, the Veteran clarified that his service connection claim for pseudofolliculitis barbae included skin symptoms that affected his legs, feet, and forehead.  Thus, the Board has recharacterized the issue to include all current skin disorders.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for prostate cancer; entitlement to service connection for erectile dysfunction; entitlement to special monthly compensation for loss of use of a creative organ; entitlement to service connection for a bilateral foot disorder; entitlement to service connection for a neurological disorder of the bilateral lower extremities (claimed as tingling in the bilateral toes); entitlement to service connection for a psychiatric disorder; entitlement to service connection for GERD; entitlement to service connection for a bilateral eye disorder; entitlement to service connection for a skin disorder; entitlement to service connection for a low back disorder; and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  Tinnitus manifested to a compensable degree within one year of the Veteran's discharge from active duty service.

3.  The Veteran has not been shown to have hypertension that manifested during service, within one year thereafter, or is otherwise causally or etiologically related to service.

4.  The Veteran has not been shown to have diabetes mellitus type II that manifested during service, within one year thereafter, or is otherwise causally or etiologically related to service.

4.  The Veteran has not been shown to have a stroke that manifested during service, within one year thereafter, or is otherwise causally or etiologically related to service.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the notice requirements were met by a July 2012 letter.  Thus, VA's duty to notify has been satisfied.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records (STRs) and all identified and available post-service treatment records.  The Board notes that the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the Veteran has not reported, and the record does not otherwise suggest, that he receives or applied for SSA benefits related to his claimed bilateral hearing loss, tinnitus, hypertension, diabetes mellitus type II, and/or stroke.  As such, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran was also provided with a VA examination related to his service connection claims for bilateral hearing loss and tinnitus and in January 2014. The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran has not been afforded a VA examination in connection with his service connection claims for hypertension, diabetes mellitus type II, and a stroke.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability.  38 C.F.R. § 3.159(c)(4). 
As discussed in more detail below, the evidence does not establish any event, injury, or disease during service, nor does the record contain probative evidence that the Veteran currently has hypertension, diabetes mellitus type II, and/or a stroke which is causally related to service or any incident therein.  Under these circumstances, an examination is not necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the February 2017 hearing, the VLJ outlined the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, diabetes mellitus, a cerebrovascular accident, sensorineural hearing loss, and tinnitus are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg). For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  In addition, hypertension must be confirmed by readings taken two or more times on at least three different days.  See id. 

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during service.  The Board will first determine whether there is evidence of bilateral hearing loss during the current appeal period that satisfies the criteria of 38 C.F.R. § 3.385.

The Veteran was provided with a VA examination related to his claim in January 2014.  The examiner noted that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
20
LEFT
30
25
25
25
20

Using the Maryland CNC Word List, the speech discrimination score was 96 percent bilaterally.

The Board finds that neither the June 2014 VA examination nor the evidence of record demonstrates that the Veteran had bilateral hearing loss for VA disability compensation purposes during the current appeal period.  38 C.F.R. § 3.385.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303. 

In reaching this conclusion, the Board has considered the Veteran's assertions that he has a current bilateral hearing loss disability.  The Veteran, as a lay person, is competent to report his observable symptoms, including diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis as audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Moreover, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render audiological findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to report his level of hearing loss as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under these circumstances, the Board gives more weight to the audiological test results provided by trained medical professionals.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that his current tinnitus was incurred in service as a result of noise exposure.  First, the Board finds that the evidence of record clearly shows that the Veteran currently has tinnitus.  The Board acknowledges that the Veteran denied experiencing tinnitus during his January 2014 VA examination.  However, he later clarified that his tinnitus symptoms were intermittent.   See Tr., page 20.  Although lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds the Veteran to be credible as his testimony regarding the nature of his symptoms explains the discrepancy in the January 2014 VA examination report.  Thus, the first element required for service connection has been established.

Turning to the Veteran's assertions concerning in-service noise exposure, the Board notes that the Veteran's DD 214 reflects that his military occupational specialty (MOS) during active duty was cook.  The Department of Defense's Noise Exposure Listing indicates that this MOS has a low probability of noise exposure.  However, the Veteran testified that he worked in the ammunition section during active duty, and he was not provided with hearing protection.  See Tr., page 19-20.  Given the circumstances of the Veteran's service, and affording the Veteran the benefit of the doubt, the Board acknowledges the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

The Veteran's STRs are silent for any tinnitus complaints, treatment, or diagnoses during active duty service.  However, the Veteran testified that he first experienced ringing in his ears during his National Guard service.  See Tr., page 20.  The record reflects that the Veteran's service in the Army National Guard of Pennsylvania began in March 1969, within the first year following his September 1968 discharge from active duty service.  As previously noted, the Veteran is competent to identify when tinnitus first manifested.  In addition, the Veteran is credible as there is no contradictory evidence of record.  The Board also notes that recurrent tinnitus is a compensable disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  Consequently, the Veteran's statements support a finding that his tinnitus manifested to a compensable degree within one year of his discharge from active duty service.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.

Hypertension

Regarding the Veteran's service connection claim for hypertension, the record shows that he has a current diagnosis.  See January 2012 Dr. G. treatment record.  The Veteran contends that his current hypertension is related to service.  The Veteran's active duty STRs documented blood pressure measurements below the values required for hypertension at the time of his June 1966 enlistment examination (128/80) and May 1968 separation examination (110/60).  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  In addition, the Veteran's June 1966 Report of Medical History only noted a history of low blood pressure.  The report also stated that the Veteran did not take medication and there was no related disease.  The Veteran later denied having high or low blood pressure in the subsequent May 1968 Report of Medical History.  After active duty service, a March 1969 enlistment examination for the Army National Guard also documented a blood pressure measurement (108/64) that did not meet the criteria for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran continued to deny having high or low blood pressure in the associated March 1969 Report of Medical History.

Moreover, the Veteran does not contend that he was diagnosed with hypertension during service.  He instead testified that he was never told he had a problem with high blood pressure during service.  See Tr., page 36-37.  The first record stating that the Veteran had high blood pressure is from February 1998.  See February 1998 Sumter Urological Associates record.  A subsequent December 1998 VA treatment record documented an assessment of hypertension.

The Board therefore finds that the Veteran's hypertension did not manifest in service or for many years thereafter.  Consequently, the criteria for presumptive service connection under 38 C.F.R. § 3.309(a) have not been met.  In addition, no notations of the disease or any characteristic manifestations of hypertension were shown in the STRs.  Manifestations must be "noted" in the service records and that is not the case in this instance.  Accordingly, the provisions of 38 C.F.R. § 3.303(b) concerning chronicity or continuity of symptomatology are not for application.  There is also no evidence of any direct relationship between hypertension and service.

As noted above, lay assertions may serve to support a claim for service connection.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372.  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current hypertension to service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on the question of whether his current hypertension is related to service.  See Jandreau, 492 F.3d at 1376.

Based on the foregoing, the Board finds that the most probative evidence establishes that there is no relationship between the Veteran's hypertension and service.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).



Diabetes Mellitus Type II

Regarding the Veteran's service connection claim for diabetes mellitus type II, the record reflects that he has a current diagnosis.  See January 2012 Dr. G. treatment record.

During the February 2017 hearing, the Veteran denied that he was diagnosed with diabetes during service.  See Tr., page 37.  His report is supported by the STRs, which noted that the Veteran's endocrine system was normal and his urinalysis was negative for sugar in the June 1966 induction examination, the May 1968 separation examination, and the March 1969 enlistment examination for Army National Guard.  The Veteran also denied having sugar or albumin in his urine in the Reports of Medical history dated in June 1966, May 1968, and March 1969.

The record indicates that the Veteran was not diagnosed with diabetes mellitus type II until several years after service.  In July 2010, a VA examination for housebound status or permanent need for regular aid and attendance noted that the Veteran had a diagnosis for diabetes mellitus type II.  However, a subsequent November 2011 VA treatment record explained that the Veteran was not a diabetic, but he was on Metformin for metabolic syndrome and to impede diabetes transformation.  The Veteran's private doctor, Dr. G., later stated that he did have diabetes mellitus type II in January 2012, and this diagnosis was also noted in a December 2012 VA treatment record.

Thus, the STRs do not contain any notations of diabetes mellitus type II or any characteristic manifestations of the disease; and the record does not demonstrate that the disorder manifested within a year of separation from active duty service.  The Board therefore finds that entitlement to service connection for diabetes mellitus type II cannot be established under the chronic disease presumption.  In addition, the Veteran has not offered a theory regarding how his current diabetes mellitus type II is directly related to service, and the record does not show such a relationship.

Although the Veteran asserts that his diabetes mellitus type II is related to service, the Board finds that he is not competent to provide a nexus opinion on this matter.  The etiology of an internal disease such as diabetes mellitus type II is not something capable of lay observation; and medical training, expertise, or credentials is needed to render a competent opinion.  See King, 700 F.3d at 1345.  As noted above, there is no indication that the Veteran has this type of training or knowledge.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert, 2 Vet. App. at 53.

Stroke

Turning to the Veteran's service connection claim for a stroke, the Veteran's STRs do not show any related diagnosis, complaints, or treatment.  The Veteran's neurologic functioning and heart were noted to be normal in the June 1966 induction examination, May 1968 separation examination, and March 1969 enlistment examination for the Army National Guard.  Furthermore, the Veteran does not assert that he experienced a stroke during service.

The record shows that the Veteran experienced two strokes after service.  Although the Veteran testified that his strokes occurred in 1998 or 1999, the VA treatment records indicate that they occurred in December 2001 and March 2002.  See November 2002 VA treatment record.  He was assessed to have a possible remote cerebrovascular accident in December 2001, and he was diagnosed with a mild ischemic stroke in March 2002.  Accordingly, the evidence does not show that the Veteran was noted to have a stroke or characteristic manifestation of a stroke during service, and the Veteran did not experience a stroke until many years after service.  In light of this evidence, the Board finds that the Veteran is not entitled to service connection based on the chronic disease presumption.

The Board has also evaluated whether the Veteran is entitled to service connection on a direct basis.  During the February 2017 hearing, the Veteran indicated that after his first stroke occurred, he was told that his blood was too thick and given aspirin.  See Tr., page 28-29.  The Veteran suggested that his stroke occurred as a result of the stress he experienced during service, but he acknowledged that this theory had not been confirmed by a doctor.  See Tr., page 28-29.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his strokes.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of the Veteran's strokes, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (explaining that lay persons are not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause and effect relationship.  Thus, there is no competent evidence of record relating any of the Veteran's strokes to service.

Based on the foregoing, the Board concludes that the weight of the evidence is against finding entitlement to service connection for a stroke.  Accordingly, the benefit of the doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, 2 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for a stroke is denied.




REMAND

Regarding the Veteran's service connection claim for a bilateral foot disorder, the Board notes that he was provided with a related VA examination in January 2014.  The examiner diagnosed bilateral pes planus.  The Board observes that pes planus was noted on the Veteran's June 1966 induction examination.  Accordingly, the presumption of soundness does not apply, and the relevant inquiry is whether the disorder was aggravated by, rather than incurred in, active service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  The examiner opined that the Veteran's military service less likely as not caused aggravation of the Veteran's pre-existing pes planus.  However, the examiner did not provide any rational for this opinion.  As such, an adequate medical opinion is still needed.  See Barr. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, as the Veteran's claim now includes all current bilateral foot disorders, another VA examination should be conducted to determine the nature and etiology of any foot disorders that may be present.

In addition, the Veteran has not yet been afforded a VA examination in connection with his service connection claim for a neurological disorder of the bilateral lower extremities.  The Veteran reported that he experiences persistent or recurrent symptoms of a neurological disorder of the bilateral lower extremities, including tingling in the bilateral toes.  See Tr., page 38-39.  He stated that these symptoms began during his service in the Army Reserve, within a year of his discharge from active duty service.  The Veteran is competent to describe his symptoms and the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Board lacks sufficient medical evidence to render a decision on the question of nexus, a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Board also finds that the Veteran should be provided with a competent medical examination and opinion to determine the nature and etiology of his claimed psychiatric disorder.  A May 2012 VA treatment record reflects that the Veteran has a current diagnosis of adjustment disorder.  The Veteran testified that he experienced symptoms of a psychiatric disorder during his active duty service, including depression.  See Tr., page 13.  A January 1968 STR shows that the Veteran received a diagnosis of anxiety after reporting problems with a loss of appetite, dreams, and worrying.  In light of this evidence, a VA examination and medical opinion must be obtained.  See McLendon, 20 Vet. App. at 83-86; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that when the medical evidence is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  

Regarding the Veteran's service connection claim for GERD, a remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  An August 2012 VA treatment record documented that the Veteran has a current diagnosis of GERD.  The Veteran testified that he experienced symptoms of GERD while on active duty that he self-treated with baking soda and over-the-counter remedies.  See Tr., page 17.  He indicated that his symptoms have persisted since that time.  Based on the foregoing, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his GERD.

The Board additionally finds that the Veteran's service connection claim for a bilateral eye disorder must be remanded to obtain a VA examination and medial opinion.  A December 2012 VA treatment record suggests that the Veteran has current diagnoses of primary open angle glaucoma and pseudophakia in each eye.  See May 2010 VA treatment record.  The Veteran testified that he began to have problems with his eyes during service and received treatment with eye drops.  As the evidence currently of record does not allow the Board to reach a determination on the question of nexus, a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

A remand is also necessary for the Veteran's service connection claim for a low back disorder to obtain a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  An April 2011 VA treatment record indicated that the Veteran presently has degenerative disease in the lumbar spine.  During the February 2017 hearing, the Veteran testified that he experienced low back problems during his active duty service after lifting heavy parts while working as a cook in the mess section.  See Tr., page 22-23.  The Veteran's doctor reportedly told him that his low back problems were due to heavy lifting and strain.  See Tr., page 24.  Based on this evidence, the Veteran should be afforded a VA examination and opinion related to his claim.

A remand is also required for the AOJ to verify the Veteran's periods of service and to obtain additional STRs.  As discussed above, the record reveals that the Veteran had service in the United States Army Reserve from September 1968 to March 1969.  See NGB Form 22.  In addition, he served in the Army National Guard of Pennsylvania from March 1969 to March 1971, and from October 1972 to October 1990.  However, the record does not clearly show whether this service included ACDUTRA or INACDUTRA.  The Board therefore finds that the Veteran's periods of service must be verified.  In addition, the Veteran's STRs appear to be incomplete.  Despite the fact that the Veteran's service apparently continued until 1990, the most recent STR available is from June 1970.  Thus, the Board finds that the RO should attempt to obtain any outstanding STRs upon remand.

The Board notes that the Veteran reported experiencing issues related to his service connection claims for a skin disorder, lumbar spine disorder, right knee disorder, prostate cancer, and erectile dysfunction during his National Guard service.  He testified that he had problems related to itching feet and received a chit from his dermatologist that allowed him not to shave his face.  See Tr., page 31-32.  The Veteran also stated that he was treated by a chiropractor while serving in the National Guard, and he was restricted from lifting more than 20 pounds.  See Tr., page 23-24.  In addition, the Veteran reported having a right knee arthroscopy during his National Guard Service.  See Tr., page 46.  The Veteran also testified that he experienced issues with an elevated prostate specific antigen (PSA) during his National Guard service and received a penile implant as a result.  See Tr., page 42-43.  As the development discussed above regarding verification of the Veteran's periods of service and obtaining potentially outstanding STRs could affect the outcome of these service connection claims, the Board cannot adjudicate the claims until the development is completed.
The Board also finds that any decision with respect to the Veteran's service connection claim for erectile dysfunction remanded herein may affect the Veteran's claim for entitlement to special monthly compensation based on loss of use a creative organ.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of this claim must be deferred until actions concerning the Veteran's service connection claim for erectile dysfunction are completed and the matter is either resolved or prepared for appellate review.

In addition, the record reflects that the Veteran receives SSA disability benefits.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including the SSA.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.
2.  Contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA, and/or INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA and INACDUTRA.

3.  Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA.

4.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to obtain all STRs from 1966 through 1990.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

5.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer, erectile dysfunction, bilateral foot disorder, neurological disorder of the bilateral lower extremities, psychiatric disorder, GERD, bilateral eye disorder, skin disorder, low back disorder, and right knee disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Wm. Jennings Bryan Dorn VA Medical Center dated since January 2014.

6.  After the preceding development in paragraphs 1 through 5 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 
First, the examiner should clearly identify all current foot disorders.  The examiner should specifically indicate whether the Veteran has pes planus, calcaneal spurs, and hallux valgus.  If not, the examiner should explain why such a diagnosis is not warranted.

Second, the examiner should provide an opinion as to the following questions:

(a) For each disorder other than pes planus, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to a period of active duty service and/or ACDUTRA.

(b) For each disorder other than pes planus, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to an injury during a period of INACDUTRA.

(c) If pes planus is found, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(d) If the pes planus is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(e) If the pes planus is determined to be a congenital or developmental disease opine as to whether there is clear and unmistakable evidence that it was NOT aggravated beyond the normal progression during the Veteran's service.

7.  After completing the preceding development in paragraphs 1 through 5, provide the Veteran with a VA examination in connection with his service connection claim for a neurological disorder of the bilateral lower extremities.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner should clearly identify all current neurological disorders of the bilateral lower extremities.
  
Second, for each identified disorder, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during, or is otherwise related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder that such disorder is related to an injury during a period of INACDUTRA.

8.  After completing the preceding development in paragraphs 1 through 5, provide the Veteran with a VA examination in connection with his service connection claim for a psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner should clearly identify all current psychiatric disorders.  If adjustment disorder is not diagnosed, the examiner should address the previous diagnosis of record.

Second, for each diagnosis identified other than a personality disorder, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, or is otherwise causally or etiologically related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder that such disorder is related to an injury during a period of INACDUTRA.

Third, if the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during service.

9.  After the preceding development in paragraphs 1 through 5 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner should clearly state whether the Veteran had a current diagnosis of GERD.  If not, the examiner should address the previous diagnoses of record.

Second, if it is determined that the Veteran has a current diagnosis, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the GERD manifested during, or is otherwise related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder that such disorder is related to an injury during a period of INACDUTRA.

10.  After the preceding development in in paragraphs 1 through 5 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner should clearly identify all current eye disorders.  If primary open angle glaucoma and pseudophakia are not identified, the examiner should address the previous diagnoses of record.

For each identified disorder, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder that such disorder is related to an injury during a period of INACDUTRA.

11.  After the preceding development in paragraphs 1 through 5 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner should clearly identify all current lumbar spine disorders.  If osteopenia or a degenerative disease is not identified, the examiner should address the VA May 2009 DEXA Bone Density Study, and the VA April 2011 x-ray report for the left hip, that indicated these diagnoses were present.

Second, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was manifested during, or is otherwise related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder that such disorder is related to an injury during a period of INACDUTRA.

12.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

13.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional VA examinations and/or medical opinions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


